Citation Nr: 0637115	
Decision Date: 11/30/06    Archive Date: 12/06/06	

DOCKET NO.  05-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affair(VA) Regional Office (RO) in New 
York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for aphakia of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Columbia, South Carolina, that confirmed and 
continued a 30 percent disability rating for the veteran's 
aphakia of the right eye.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled its duty to assist him 
in developing that evidence.  

2.  The veteran's right eye disorder includes corrected 
visual acuity to 20/60 for near distance and 20/200 for 
distant vision.  Service connection is not in effect for a 
left eye disability.

3.  The evidence does not show enucleation or a serious 
cosmetic defect of the right eye.  


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
aphakia of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.383, 4.84a, Codes 6029, 6061-6079 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  Regulations for implementing the 
VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the United States Court of Appeals 
for Veterans Claims (Court), those five elements include:  
(1) veteran's status; (2) the existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will help in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Board notes that it is consensus that this 
also applies to increased rating claims.  

A review of the evidence of record shows that the veteran was 
provided with a letter dated in March 2004 with regard to 
what VA would do and what he could do to help VA develop his 
claim.  He was specifically told that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  He was also informed what the evidence 
had to show to support his claim.  With regard to the duty to 
assist him, he was provided with an eye examination by VA in 
June 2004.  Additionally, VA medical records have been 
obtained and associated with the claims folder.  While the 
veteran was not provided with notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal, there is no prejudice in 
issuing a final decision because the evidence is against the 
claim for an increased rating.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are therefore moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In view of the foregoing, the Board 
finds that duties to assist and notify provisions of the VCAA 
have been fulfilled.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
the criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities must be reviewed in relation to the history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  Interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability (38 C.F.R. 
§ 4.2); resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant (38 C.F.R. § 4.3); 
when there is a question as to which of two evaluations 
apply, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating (38 C.F.R. § 4.7); and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activities (38 C.F.R. § 4.10).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For VA purposes, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.84a.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
visual acuity obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  

Under Code 6029, a 30 percent evaluation is provided for 
either bilateral or unilateral aphakia.  The note following 
Code 6029 indicates that the 30 percent evaluation prescribed 
for aphakia is a minimum rating to be applied to the 
unilateral or bilateral condition, and is not to be combined 
with any other rating for impaired vision.  

When only one eye is aphakic, the eye having poor corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  

The veteran has been assigned a 30 percent evaluation for 
aphakia (loss of the lens) of the right eye.  While this is 
the minimum rating, the veteran would not be entitled to a 
higher rating based on visual acuity impairment since the 
examination accorded to him by VA in June 2004 showed that 
his vision was corrected to 20/60 for near vision and 20/200 
for distant vision in the right eye.  It was recorded as 
20/30 for near vision corrected visual acuity in the left eye 
and 20/30-3 for distant vision in that eye.  

38 C.F.R. § 3.383 (a) (1) (2006) provides that when a veteran 
has service-connected blindness in one eye and has non-
service-connected blindness in the other eye, the rating 
shall be evaluated as if both disabilities were service 
connected.  In Villano v. Brown, 10 Vet. App. 248 (1997), it 
was noted that the Secretary of VA stated that other than in 
the case of total blindness in the non-service-connected eye, 
the current statutory, regulatory, and manual provisions were 
silent with regard to whether a non-service-connected vision 
impairment in one eye was to be considered in the assignment 
of a rating of a service-connected vision impairment in the 
other eye.  The Secretary construed that silence to mean 
that, absent total blindness, visual impairment in the non-
service-connected eye was considered to be normal for the 
purposes of the diagnostic code in question irrespective of 
any vision disability in that eye.  The veteran is not blind 
in the left eye and there is no service connected disability 
of that eye.

The undersigned notes that 38 C.F.R. § 4.14 provides that the 
use of manifestations not resulting from service connected 
disease or injury in establishing the evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  Any 
impaired vision in that eye is therefore not to be considered 
in evaluating the service connected right eye.

Pertinent medical evidence of record does not show 
enucleation or a serious cosmetic defect involving the right 
eye.  Further, the evidence does not indicate an impairment 
of ocular muscle function and the provisions of Code 6090 are 
not for application.  Accordingly, the claim for a rating in 
excess of 30 percent for aphakia involving the right eye is 
denied.  

The Board notes that the evidence of record does not reveal 
an exceptional or unusual disability picture, with related 
factors such as marked interference with employment or 
frequent periods of hospitalization, that would warrant 
extraschedular consideration of the claim for an increased 
rating.  Accordingly, the Board determines that it is not 
necessary to refer the claim of entitlement to the Director 
of the Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2006).  


ORDER

A disability rating in excess of 30 percent for aphakia of 
the right eye is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


